Citation Nr: 1711409	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  08-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to initial compensable rating prior to July 9, 2016, and to a disability rating greater than 30 percent from July 9, 2016, for pseudofolliculitis barbae with residuals to include scarring of the bilateral cheeks (skin disability).  

2.  Entitlement to initial disability rating greater than 10 percent prior to July 11, 2016, and to a disability rating greater than 20 percent from July 11, 2016, for a lumbar spine disability.   

3.  Entitlement to service connection for a sinus disorder, to include chronic sinusitis and to include sinus headaches.  

4.  Entitlement to service connection for allergic rhinitis with hoarseness of the voice. 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1969 to December 1973.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2016, the Board remanded these claims on appeal for further development, and the case is again before the Board for further appellate proceedings.  

The Veteran has appeared at two Board hearings before Veteran Law Judges.  The first, held in December 2009, dealt with the issue of timeliness of his appeals, and the merits of the underlying claims were not addressed.  The second, held in September 2014 and presided over by the undersigned Veterans Law Judge, is the only Board haring to deal with the factual merits of the appeals.  Therefore, only the undersigned Veterans Law Judge is required by law to participate in the adjudication of the appeal, and a panel decision is not necessary.  38 U.S.C.A. § 1707; 38 C.F.R. § 20.707.  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

A request for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Board acknowledges that the record shows that the Veteran's service-connected lumbar spine disability impacts his ability to work.  See July 2016 VA spine examination.  However, the record shows that the Veteran is employed full-time.  See e.g., July 2016 VA ENT examination (noting that the Veteran is a civil engineer technician).   For these reasons, the Veteran is not shown to be precluded from maintaining substantially gainful employment as a result of his service-connected disabilities on appeal and TDIU has therefore not been reasonably raised by the record and is not before the Board at this time.  

The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806. The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit. Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision. On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  The Board notes that Veteran's VA treatment records show that the Veteran has a history of using the medication Solaquin to treat his skin disability during the appeal period.  See e.g., August 2003 VA dermatology consult.  In a May 2003 VA primary care addendum a VA dermatologist stated that Solaquin is a steroid cream.  Because the Veteran's claim on appeal for entitlement to an increased rating for his service-connected skin disability may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay. Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in July 2016 regarding the lumbar spine disability.  However, the Court of Appeals for Veterans Claims (Court) issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing.  The July 2016 VA examiner did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, though the July 2016 VA examiner noted range of motion testing, the examiner did not note whether such testing was on active or passive range of motion testing.  Further, though testing was apparently performed on weight-bearing at some point during the examination, it is unclear which tests were performed on weight-bearing or nonweight-bearing.  In light of Correia, the Veteran should be afforded a new VA examination to determine the severity of the lumbar spine disability.  

The Veteran was afforded a VA ENT examination in July 2016, in which the VA examiner diagnosed the Veteran with sinusitis and allergic rhinitis, and he explained that the Veteran's hoarseness of the voice is a symptom of the allergic rhinitis.  However, the July 2016 VA examiner's opinion as to etiology is internally inconsistent.  The July 2016 VA examiner opined that he cannot determine whether the Veteran's allergic rhinitis and sinusitis are related to service without mere speculation, based on the lack of medical documentation in service of sinusitis and allergic rhinitis.  However, the lack of medical documentation alone cannot be the basis of the opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the examiner did not reconcile this determination with the Veteran's report that he experienced sinus symptoms in service.  Then, after the VA examiner noted the Veteran's reported exposure to smoke, fuels, and other environmental debris in service, and noted the Veteran's reported symptoms of sinus pressure and headaches while in the military, the VA examiner stated that "it is very common to see people with no history of nasal allergies or sinus disease develop them secondary to exposure of fumes, chemicals and burning debris as was the case with him."  It is unclear whether the VA examiner is saying that the Veteran's case was that he was exposed to fumes, chemicals and burning debris, or that the Veteran's case was that he developed his current disabilities because of this exposure.  Because this July 2016 VA medical opinion is unclear and is not reconciled with the Veteran's lay reports of symptoms in service, a VA medical addendum opinion should be obtained to determine the etiology of the Veteran's sinusitis and allergic rhinitis.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Please obtain outstanding relevant VA treatment records.  

2. Please obtain a VA medical addendum opinion from the VA examiner who conducted the July 2016 VA examination (or from another VA physician substitute) to determine the etiology of the Veteran's sinusitis and allergic rhinitis.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

The examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's allergic rhinitis and/or sinusitis had its onset in service or is otherwise etiologically related to service, to include as a result of exposure to dust, smoke, fuels, and similar chemicals in service on the flight line.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is reminded that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered when making a determination as to whether there is an etiological relationship between the claimed disability and service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Please note that the July 2016 VA medical opinion as to etiology is unclear.  The July 2016 VA examiner opined that he cannot determine whether the Veteran's allergic rhinitis and sinusitis are related to service without mere speculation, based on the lack of medical documentation in service of sinusitis and allergic rhinitis.  However, the lack of medical documentation alone cannot be the basis of the opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the July 2016 examiner did not reconcile this determination with the Veteran's competent report of experiencing sinus symptoms in service.  

Then, after the July 2016 VA examiner noted the Veteran's reported exposure to smoke, fuels, and other environmental debris in service, and noted the Veteran's reported symptoms of sinus pressure and headaches while in service, the VA examiner stated that "it is very common to see people with no history of nasal allergies or sinus disease develop them secondary to exposure of fumes, chemical and burning debris as was the case with him."  It is unclear whether the VA examiner is saying that the Veteran's case was that he was exposed to fumes, chemicals and burning debris, or that the Veteran's case was that he developed his current disabilities because of this exposure. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion?  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

3. After the above development is completed, please schedule the Veteran for a VA examination to determine the nature and severity of the lumbar spine disability.  Forward the claims file to the examiner for review of the case. 

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner is asked to please note that such testing took place.  

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's lumbar spine disability.  For purposes of the opinion, please include the following:

(a) Note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(b) Please comment on whether there is favorable or unfavorable ankylosis.  

(c) Please indicate the frequency and duration of any incapacitating episodes in the past 12 months.  Note that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

4. 	After the above, readjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




